 

Case 1:20-cr-00342-GBD Document 12 Filed 07/16/20 Page 1 of 2
Case 1:20-cr-00342-GBD Document11 Filed 07/15/20 Page 1 of 2

 

 

 

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. 6 Tal(242).41268200,Eax-/21 225710392
Hope xO SEAY
David E. Patton ; ren of ¢ UNMET Pen District of New York
Executive Director Jennifer L. Brown

CLECTRON, CO Agpoiesye- rn
July 15,2020 lingg ge FILED)

|| Dade FEED: al

i aa

 

 

Honorable George B. Daniels
United States District Judge
Southern District of New York SOORDERED:

500 Pear] Street _. B Dots
Ceyee

New York, NY 10007 Daniels, U.S 1). J

 

Re: United States v. John Blair Dated:__ UL 16 2020
20 CR 342 (GBD) "MeO

Dear Judge Daniels:

I write, at the request of Pretrial Services, to seek a temporary
modification of Mr. Blair’s bail conditions.

On May 8, 2020, on Docket 20 Mag. 4760, the Honorable Jed S.
Rakoff released Mr. Blair with strict bail conditions that included home
incarceration enforced by location monitoring. On July 1, 2020, on
Docket 20 Mag. 5797, before the Honorable Katherine H. Parker, Mr.
Blair was released, with the agreement of the Government, on the same
bail conditions previously set in 20 Mag. 4760. The bail conditions
require that if Mr. Blair needs to access medical services, he must
communicate with counsel who will seek approval from Pretrial
Services and request permission of the Court.

On July 10, 2020, Judge Sarah Netburn, modified Mr. Blair’s
conditions of bail to allow him to attend an MRI on today’s date, July
15, 2020. In accordance with the modification, Mr. Blair was permitted
to remove his ankle bracelet for the MRI procedure and was instructed
to appear immediately thereafter at Pretrial Services to have the
bracelet replaced. I am informed by Pretrial Services, that Mr. Blair
Case 1:20-cr-00342-GBD Document 12 Filed 07/16/20 Page 2 of 2
Case 1:20-cr-00342-GBD Document11 Filed 07/15/20 Page 2 of 2

was not permitted to enter the United States Courthouse at 500 Pearl
Street because he had a fever of 100.7 and reported that he had
vomited. Mr. Blair was instructed by Pretrial Services to return home
and await further instructions. Pretrial Services has requested that
undersigned counsel seek a temporary modification of bail to allow Mr.
Blair to be supervised by alternative methods as deemed appropriate by
Pretrial Services for a period of 14 days to allow him to self-quarantine.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Ce AUSA Rebecca Dell
PTO Joshua Rothman
PTO Bernisa M. Mejia

 
